DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to 102 rejection, Applicant argues that “Applicant has amended independent claims 1, 7, and 13 to incorporate features of claims 3, 9, and 15, respectively, which are identified at pages 10-12 of the Office Action as allowable subject matter and absent from “the closest prior arts” (Office Action, p. 11). Applicant notes that independent claims 1, 7, and 13, as amended above, do not recite features of intervening claims 2, 8, and 14, respectively, from which claims 3, 9, and 15 respectively depended. Applicant further notes that the term "diversity score" has not been added into the independent claims, as amended, but has been added into new claims 19-21. Applicant further notes that independent claims 1, 7, and 13, as amended above, do not recite the “optimization” language of original claims 3, 9, and 15.”
	In response, Examiner notes that Applicant does not amend independent claims by incorporating the original features of claims 3, 9 and 15. The original feature of claims 3, 9 and 15 clearly recites “includes the director to represent the generated first synthetic question with a diversity score...” The score in the original claims 3, 9 and 15 are the diversity score. In the original claims, “represent the generated first synthetic question with a diversity score” is included in “optimization of variation of the generated first synthetic question”. However, the amended independent claims 1, 7 and 13 recites “represent the generated first synthetic question with a first score...” The score in the amended claims 1, 7 and 13 are not the diversity score. Applicant’s arguments are not persuasive, and thus for these reasons, Examiner respectfully disagree. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 7, 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jawagal et al. (US 2021/0240776 A1.)

	With respect to Claim 1, Jawagal et al. disclose
	A computer system comprising: 
 	a processor operatively coupled to a memory (Jawagal et al. [0058] The computing system 1300 includes processor(s) 1302, such as a central processing unit ... The instructions or modules stored on the processor-readable medium 1306 may include machine-readable instruction 1364 executed by the processor(s) 1302 that cause the processor(s) 1302 to perform the methods and functions of the automatic question answering system 100); and 
 	 	an artificial intelligence (AI) platform, in communication with the processor, to support reinforcement learning, the AI platform having tools (Jawagal et al. [0058] The computing system 1300 includes processor(s) 1302), to support reinforcement learning (Jawagal et al. [0040] The MC model 106 is trained on generic data sets such as the SQuAD, NewsQA, etc., in addition to a custom QA dataset which pertains to the training data 170 which is generated from deep reinforcement using the Q & A generator 104), comprising: 
 	a question manager configured to input a ground truth first passage and a ground truth first answer to a trained neural network, and obtain a first synthetic question generated by a question generator in the trained neural network, the generated first synthetic question having a semantic correspondence to the ground truth first passage and the ground truth first answer (Jawagal et al. [0033] The question generator 144 includes two components, namely a deep bi-directional context encoder 202 and an answer encoder 204 followed by a unidirectional decoder 206 with a pointer-Softmax mechanism, Fig. 2 Document Split and Answer Extraction); 		 	an answer manager configured to input the first synthetic question to the trained neural network, and to obtain a first answer generated by the trained neural network, the generated first answer semantically related to the generated first synthetic question and the ground truth first passage (Jawagal et al. Fig. 1 element 104 Q & A generator, 106 Machine Comprehension (MC) model, 166 Answer Span, 112 Answer Generator, [0025] The QA system 100 includes a corpus builder 102, a Q & A generator 104, an MC model 106, a query processor 108 and an answer generator 112. The corpus builder 102 processes the documents to build a domain-based corpus 120 that stores the domain-specific information included within the plurality of documents 110. The domain-based corpus 120 can be used by the Q & A generator 104 to automatically generate training data 170 which includes candidate answers 172 and questions 174 corresponding to the candidate answers 172 for training the MC model 106. The MC model 106 obtains information processed from a received user query 192 by the query processor 108 and identifies an answer span 166 within a context from the plurality of documents 110. In an example, where the answer span 166 forms a complete sentence, the answer span 166 can be provided directly to the user as the response 194 without further processing by the answer composer 184. If, however, it is determined by the answer composer 184 that the answer span 166 does not include a complete sentence, then the answer span 166 within the context is provided to the answer composer 184 so that a complete answer can be generated and provided as a response 194 to the user posing the user query 192); 
	an evaluation manager configured to automatically evaluate the generated first synthetic question with respect to the generated first answer, the evaluation to incorporate a reward function that captures diversity and accuracy of the generated first synthetic question (Jawagal et al. Fig. 2 Output distribution, Evaluation (Reward Function), [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144); and
a director, operatively coupled to the evaluation manager, configured to
 	employ reinforcement learning to selectively modify the question generator responsive to the evaluation, wherein the modified question generator is configured to produce one or more second synthetic questions with an increased textual diversity than before the modification (Jawagal et al. [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144. Therefore, the automatic question answering system 100 incorporates aspects of reinforcement learning to retrain the question generator 144 with a set of reward functions); and 
 	 	represent the generated first synthetic question with a first score and selectively modify one or more parameters of the trained neural network based on the first score, wherein the modification of the one or more parameters mitigates production of the one or more second synthetic questions as output from the trained neural network with context similar to the first question  (Jawagal et al. [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. _Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144. Therefore, the automatic question answering system 100 incorporates aspects of reinforcement learning to retrain the question generator 144 with a set of reward functions.)

 	With respect to Claims 17 and 13, Claims 7 and 13 recite the similar subject matter as previously discussed in claim 1. Thus, claims 7 and 13 are rejected as the same ground as claim 1. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, 8, 9, 14, 15 are rejected under 35 U.S.C.103 as being unpatentable over Jawagal et al. (US 2021/0240776 A1) in view of Krishna et al. (“Generating Question-Answer Hierarchies” Kalpesh Krishna & Mohi Iyyer, 21 Jul 2019.)

 	With respect to Claim 2, Jawagal et al. disclose all the limitations of Claim 1 upon which Claim 2 depends. Jawagal et al. fail to explicitly teach 
 	wherein the selective modification of the question generator comprises the director configured to employ nucleus sampling to generate the one or more second synthetic questions (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling. In this reference, Krishna et al. employed nucleus sampling in generating a synthetic question.)
Jawagal et al. and Krishna et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of utilizing the reinforcement learning in retraining the question generator as taught by Jawagal et al., using teaching of employing nucleus sampling as taught by Krishna et al. for the benefit of high quality and diverse as human-written text (Krishna et al. D.2 Question Generation We train out question generation model using the paragraph and answer as language modelling context...The question generation model now uses top-p nucleus sampling with p = 0.9 instead of beam search and top-k sampling.)

 	With respect to Claim 3, Jawagal et al. in view of Krishna et al. teach 
 	wherein the director is further configured to optimize variation of the generated first synthetic question (Jawagal et al. [0050] At 722, the question generator 144 is fine tuned using a set of rewards which can include question answering quality which determines effectiveness of the question generator 144 in answering unseen questions. Another reward aspect can include fluency. Fluency refers to the syntactic and semantic aspects of a word sequence (i.e., the question). The rewards functions can be concurrently trained on the output from the answer generator 112 with user queries and the corresponding answers in order to improve accuracy of the question generator 144. Therefore, the automatic question answering system 100 incorporates aspects of reinforcement learning to retrain the question generator 144 with a set of reward functions.)

	With respect to Claims 8 and 14, Claims 8 and 14 recite the similar subject matter as previously discussed in claim 2. Thus, claims 8 and 14 are rejected as the same ground as claim 2. 
 	With respect to Claims 9 and 15, Claims 9 and 15 recite the similar subject matter as previously discussed in claim 3. Thus, claims 9 and 15 are rejected as the same ground as claim 3. 

Allowable Subject Matter
7.	Claims 4-6, 10-12, 16-17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon an objected claim(s) by virtue of their dependency. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892. 
a.	Maarek et al. (US 2015/0339590 A1.) In this reference, Maarek et al. disclose a method/a system for improving diversity a synthetic question. 
b.	Carrier et al. (US 2020/0183962 A1.) In this reference, Carrier et al. disclose a method/a system for generating variations of a particular questions. 
c.  	Vanderwende et al. (US 2016/0063879 A1.) In this reference, Vanderwende et al. disclose a method/a system for generating questions about a passage of text that includes a sequence of two or more sentences. 

9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655